Citation Nr: 0311823	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pterygium.  

2.  Entitlement to a compensable rating for leukoma of the 
right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946 and from March 1949 to September 1952 and reserve 
service from September 1952 to September 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from September 1996 and subsequent rating decisions from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued the 10 percent rating for 
bilateral pterygium and the noncompensable rating for leukoma 
of the right eye.  

In March 1999, the Board remanded the case to obtain 
additional VA medical records and a VA examination and 
medical opinion.  Appellate consideration of these issues 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  

In addition, an October 2000 rating decision denied 
entitlement to service connection for legal blindness due to 
macular degeneration.  The October 2000 rating decision 
became final because the RO notified the veteran of the 
decision by letter dated October 24, 2000, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  The veteran's November 2002 statement 
is too late to express disagreement with the October 2000 
rating decision but can serve as an informal application to 
reopen the claim of entitlement to service connection for 
macular degeneration as secondary to service-connected 
bilateral pterygium and leukoma of the right eye.  This 
matter is referred to the RO for appropriate action.  Bruce 
v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

The VA has a duty to assist the veteran in obtaining a 
current VA opthalmology examination and medical opinion 
because the last VA optometry examination took place in July 
2000, approximately three years ago, and the medical opinion 
did not state the degree of disability due to service-
connected bilateral pterygium and leukoma of the right eye 
versus the degree due to other disabilities, such as 
nonservice-connected macular degeneration.  Statements from 
the veteran and his representative in November 2002 and 
December 2002 also requested VA reexamination.  The VA shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA ophthalmology examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner before the examination.  

The VA ophthalmologist should conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to: a) a full description of the 
effects of bilateral pterygium and 
leukoma of the right eye upon the 
veteran's ordinary activity, including 
employment; b) the degree of impairment 
of visual acuity or field loss, pain, 
rest-requirements, and episodic 
incapacity due to service- connected 
bilateral pterygium versus the degree due 
to other disabilities, including 
nonservice-connected macular 
degeneration; c) the degree of paralysis 
of accommodation due to service-connected 
leukoma of the right eye versus the 
degree due to other disabilities, 
including nonservice-connected macular 
degeneration.  Any opinions expressed by 
the VA ophthalmologist must be 
accompanied by a complete rationale.   

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 10 percent for 
bilateral pterygium and of entitlement to 
a compensable rating for leukoma of the 
right eye based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


